 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, warehouse employees presently representedby the Petitioner, guards, and supervisors as defined in the Act.If a majorityof the employees in voting group B voteagainstthe Petitioner, they will be taken to have indicated their-desire toremain outside the presently recognized unit, and theRegionalDirector is instructed to issue a certification of resultsof elec-tion to that effect. If a majority of the employees in votinggroup A only, cast their ballots for the Petitioner, they will bedeemed to have indicated their desire to be represented by thePetitioner and the Regional Director is instructed to issue a cer-tification of representatives to the Petitioner as to this unit,which we find to be appropriate for the purposes of collectivebargaining.On the other hand, if a majority of the employees in votinggroup B vote for the Petitioner, that group will appropriatelybe included in the presently recognized unit and their votes shallbe pooled with those in voting group A.Ild If a majority of em-ployees in the pooled group select the Petitioner, the RegionalDirector is instructed to issue a certification of representativesto such labor organization for such unit, which under the cir-cumstances we find to be appropriate for the purposes of collec-tive bargaining.lid In the event the votes are pooled,they shall be accorded their face value.[Text of Direction of Election omitted from publication.]IT IS FURTHER ORDEREDthat the Decision and Direction of Elections,as printed, shall appear as hereby amended.MEMBERS MURDOCK and BEE SON took no part in the considerationof the above Order Amending Decision and Direction of Election.MONROECALCULATINGMACHINE COMPANYandINTERNATIONALUNION OF ELECTRICAL, RADIO, AND MACHINEWORKERS,CIO, PETI-TIONER 1Case No. 2-RC-6654. July 22,195/.Decision and Direction of ElectionUpon a petition duly filed, a hearing was held; Louis A. Schneider,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.21 The Petitioner's name appears herein as amended at the hearing.At the hearing, LocalNo. 431,United Electrical,Radio, and Machine Workers of America(UE), hereinaftercalled Local 431, was permitted to intervene on a contract interest,and InternationalBrotherhood of Electrical Workers, A. F. of L., was permitted to intervene on the basis ofa card showing.2 Intervenor,Local 431, offered to prove,inter alia,that the Petitioner's Local 432 hadforcibly taken over the office and records of Local 431;that Local 432 permits only its ownadherents to enter the office,and thus prevents members and officers of Local 431 from109 NLRB No. 53. MONROE CALCULATING MACHINE COMPANY315Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations named below claim to representcertainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within themeaning of See,tion 9(c) (1) and Section2 (6) and(7) of the Act.4.The following employees of the Employer constitutea unit ap-propriatefor the purposes of collective bargaining within the mean-ing ofSection 9 (b) of the Act: All productionand maintenance em-ployees atthe Employer's office machineplants atMorris Plains andOrange, New Jersey, including timekeepers, truckdrivers,and cafeteriaworkers,but excluding expediters, office clerical employees,profes-sionalemployees, technical employees, watchmen ,3 superintendents,assistantsuperintendents, foremen, assistant foremen, andsupervisorsas definedin the Act.[Text of Direction of Election omitted from publication.]using it; that Local 432 has withheld the records from the duly elected officers of Local431 ; that it has prevailed upon a bank to refuse payment of the deposits of Local 431 ; andthat, although the contract between the Employer and Local 431 does not expire untilJuly 1, 1954,Local 432 has communicated with the Employer and has succeeded. in in-ducing it not to comply with the provisions of the contract,including those relating tothe remittance of checked off dues. Local 431, accordingly,moved to dismiss the petition.The motion is hereby denied without prejudice to its renewal if objections are filed to theelection hereinafter directed.3Watchmen at the Morris Plains plant,who do not wear uniforms or carry firearms;spend about 80 percent of their working time in cleaning and sweeping and the remainderin patrolling the plant.Although the record is not entirely clear as to the watchmen atthe Orange plant, it appears that these watchmen wear uniforms but do not carry firearmsand are divided into two classes:(1) Those who work during the day and spend all theirtime as gatemen,controlling admissions to and departures from the plant,and (2) thosewho work at night and spend all their time making hourly rounds.We find that all watch-men, both those at the Morris Plains plant and those at the Orange plant,are guardswithin the meaning of the Act, and we therefore exclude them from the unit.WaterboroManufacturing Corporation,106 NLRB 1383,PROCTER & GAMBLE MANUFACTURINGCOMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS,LOCAL 30-30-A,AFL, PETITIONER.CaseNo. 9-RC-5748.July 22,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leonard Bass, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicialerror and are hereby affirmed.Motions for dismissal of thepetition made by the Employer and the Intervenor at thehearing are109 NLRB No. 43.